Third District Court of Appeal
                               State of Florida

                         Opinion filed March 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1473
                        Lower Tribunal No. 17-3113
                           ________________


                        Jennifer Alec Tolston,
                                  Appellant,

                                     vs.

                              Alex Tolston,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Maria Elena Verde, Judge.

     Jennifer Tolston, in proper person.

      Crabtree & Auslander, John G. Crabtree, Charles M. Auslander and
Brian C. Tackenberg, for appellee.


Before FERNANDEZ, C.J., and GORDO, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.